Title: Thomas Jefferson to George Ticknor, 14 January 1816
From: Jefferson, Thomas
To: Ticknor, George


          
            
              Dear Sir
               Monticello Jan. 14. 16.
            
            Your letter from London of June 18. was not recieved until the 3d of Oct. in the mean time I had written you mine of July 4. & Aug. 16 the former conveyed my formidable catalogue of the books desired, and informed you that mr Girard would give an order on his correspondent at Paris to hold 350.D. subject to your call; & the latter inclosed a copy of his letter to messrs Perrigaux, La fitte & co. to pay to your order that sum, and even more, should my catalogue require more. in yours of June 18. you inform me of your intention to proceed first to Gottingen, and not to Paris until the autumn. as my letters went by duplicates, one copy thro’ your  father, the other to Doctr Jackson, our Chargè at Paris to await your arrival there, I am in hopes that from your father followed you to Gottingen; where very possibly some part of my wants might be better supplied than at Paris. the postponement of your visit to this last place would of course postpone the forwarding the books, which is attended with no inconvenience, and gives me time to make the little addition to my catalogue, of translations of some of Cicero’s works, which you will find at the end of this letter. you know in how defective and deformed a state the his philosophical writings especially have come down to us. in every page his annotators are challenging the text with ‘glossema interpretum’ ‘emblema librariorum,’ ‘a sciolis intrusa,’ ‘ab homine stolido barbaroque profectum’ Etc. and in truth the corruptions of the text render the sentiment often indecypherable. translations aid us with the conjectures of those who have made it a particular business to study the subject and it’s text.The return of Louis XVIII. the removal of Bonaparte, and presence of the allied troops in Paris, will for some time keep that place in quiet & safety, for the literati at least, who will have no inducement to enter into the passions of either party. I suppose indeed Paris will be quieter for a while than after the nation has had time to unite in sentiments of sufferance under the pressure of the allied troops, and to ripen for insurrection. when this takes place, I expect that Europe will again be in a state of general conflagration. what a divine contrast is the calm of our condition to the Volcanic state of that! how do our little party bickerings and squabbles shrink to nothing compared with the fire and sword, havoc and desolation of that Arena of gladiators!our greatest present evil is the bank-mania which has siesed all our state legislatures especially. unversed in political economy, they are now under all the delusions of the English South-sea scheme, the French Misisipi scheme, and, unjustified by the same necessities, are running into the excesses of the old Continental money, & of the French assignats: and even the National legislature seem to be carried away with the tide: for they are proposing a bank of 35 millions of capital in addition to more than 100. millions of private capital already in banking employment, and millions & millions more now brewing in the state legislatures. this too when all these institutions refuse to pay cash for their own notes. necessity obliges every one to take this trash for the present, because there is no other medium of payment or exchange. but the moment that the course of commerce shall bring among us so much specie as will scantily perform these functions, there will be an universal rejection of this baseless paper. nor can the banks give it base unless they shall call in such a proportion of it as may place the remainder within the compass of their resources for cash payment. and this call will make sad havoc among the ephemeral merchants.—these are our difficulties. I wish those of Europe were of as bloodless a character. for it is a kind law of nature that every nation prospers by the prosperity of others.
            I tender you my best wishes that your literary pursuits may meet no obstructions from the insurrectionary state of the people among whom you are, and assurances of my friendly esteem and respect.
            Th: Jefferson
          
          
            Oeuvres Philosophiques de Ciceron. 10. vols. in 16o Paris 1796. [this contains the translations of Durand, Demarais, d’Olivet, Bouhier, Morabin, & Barrett.]
            Lettres familieres de Ciceron par Prevost, avec le texte Latin. edition de Goujon. 5. v. 8vo Paris 1800. or 1801.
            
              
                Lettres de Ciceron et de Brutus. Lat. Fr. par Prevost.
                }
                Flescher in his Annuaire de la librairie of about 8. or 10. years ago, in announcing Goujon’s edition of Prevost’s Lettres familieres de Ciceron says that a like edition of all the other letters was then in hand, which have doubtless appeared long since.
              
              
                Lettres de Ciceron à Atticus. Lat. Fr. par Mongault.
              
            
          
        